                                               United States Bankruptcy Court
                                                    District of Arizona
In re:                                                                                                     Case No. 19-10392-BKM
KARLOS M DANSBY, SR.                                                                                       Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0970-2                  User: mccormij                     Page 1 of 1                          Date Rcvd: Sep 06, 2019
                                      Form ID: van122                    Total Noticed: 22


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 08, 2019.
db             +KARLOS M DANSBY, SR.,    2844 E HONEYSUCKLE PLACE,    CHANDLER, AZ 85286-2451
tr              RUSSELL BROWN,    CHAPTER 13 TRUSTEE,    SUITE 800,   3838 NORTH CENTRAL AVENUE,
                 PHOENIX, AZ 85012-1965
15720704       +Bank of America,    4909 Savarese Circle,    Fl1-908-01-50,   Tampa FL 33634-2413
15720707       +Citibank,    Attn: Recovery/Centralized Bankruptcy,    Po Box 790034,   St Louis MO 63179-0034
15720709       +Diversified Consultants, Inc.,    Attn: Bankruptcy,    Po Box 679543,   Dallas TX 75267-9543
15720712       +Johnnie Dansby & Samuel Dansby,    6253 Kestral View Rd,    Trussville AL 35173-6318
15720713       +La Mancha Funding,    c/o Brian Burland,    527 Route 22, Ste 2,   Pawling NY 12564-1218
15720714       +Leonard McDonald,    2525 E Camelback Rd, Ste 700,    Phoenix AZ 85016-4229
15720715       +Magnum Capital Partners LLC,    c/o Kenner & Imparato PLLC,    175 SW 7th St, Ste 2410,
                 Miami FL 33130-2966
15720716       +Michael Johnson,    c/o /Chrisina L Knowles, Esq.,    400 Broad St Ste 105,
                 Gadsden AL 35901-3774
15720717       +NCC Funding,    c/o Markland Law Firm,    5450 NW Central Dr, Ste 330,   Houston TX 77092-2018
15720718       +Northtrustco,    Po Box 92992,   Chicago IL 60675-2992
15720719       +Tiffany & Bosco PA,    2525 E Camelback Rd , Ste 700,    Phoenix AZ 85016-9240
15720722       +WC Sports LLC,    c/o Hackelman Olive and Judd PA,    2426 East Las Olas Blvd,
                 Fort Lauderdale FL 33301-1573

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             EDI: AZDEPREV.COM Sep 07 2019 04:38:00       AZ DEPARTMENT OF REVENUE,    BANKRUPTCY & LITIGATION,
                 1600 W. MONROE, 7TH FL.,    PHOENIX, AZ 85007-2650
15720705       +EDI: CAPITALONE.COM Sep 07 2019 04:38:00       Capital One / Saks F,    Attn: Bankruptcy,
                 Po Box 30285,   Salt Lake City UT 84130-0285
15720706       +EDI: CHASE.COM Sep 07 2019 04:48:00       Chase Card Services,    Attn: Bankruptcy,   Po Box 15298,
                 Wilmington DE 19850-5298
15720708       +EDI: CREDPROT.COM Sep 07 2019 04:38:00       Credit Protection Association,    Attn: Bankruptcy,
                 Po Box 802068,    Dallas TX 75380-2068
15720710       +E-mail/Text: bknotice@ercbpo.com Sep 07 2019 01:11:38       ERC/Enhanced Recovery Corp,
                 Attn: Bankruptcy,    8014 Bayberry Road,    Jacksonville FL 32256-7412
15720711       +EDI: IRS.COM Sep 07 2019 04:48:00       Internal Revenue Service,    PO Box 7346,
                 Philadelphia PA 19101-7346
15720720       +E-mail/Text: marisa.sheppard@timepayment.com Sep 07 2019 01:11:41        Timepayment Corp, LLC.,
                 Attn: Bankruptcy,    1600 District Ave, Ste 200,    Burlington MA 01803-5233
15720721       +EDI: USBANKARS.COM Sep 07 2019 04:48:00       US Bank Home Mortgage,    Attn: Bankruptcy,
                 800 Nicollet Mall,    Minneapolis MN 55402-2511
                                                                                               TOTAL: 8

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 08, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 6, 2019 at the address(es) listed below:
              RUSSELL BROWN    ecfmailclient@ch13bk.com
              THOMAS ADAMS MCAVITY   on behalf of Debtor KARLOS M DANSBY, SR. tom@nwrelief.com,
               melissa@nwrelief.com
              U.S. TRUSTEE   USTPRegion14.PX.ECF@USDOJ.GOV
                                                                                            TOTAL: 3




         Case 2:19-bk-10392-BKM Doc 9 Filed 09/06/19 Entered 09/08/19 21:46:30                                               Desc
                             Imaged Certificate of Notice Page 1 of 3
FORM VAN−122
REVISED 08/01/2018



                             UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF ARIZONA

In re:                                                          Case No.: 2:19−bk−10392−BKM

    KARLOS M DANSBY SR.                                         Chapter: 13
    2844 E HONEYSUCKLE PLACE
    CHANDLER, AZ 85286
    SSAN: xxx−xx−0819
    EIN:

Debtor(s)


                                               ORDER DISMISSING CASE

         The debtor(s) having failed to file a list of creditors in the proper format as required by Local Bankruptcy Rule
         1007−1.
         The individual debtor(s) having failed to file a Credit Counseling Certificate as required by Fed. R. Bankr. P.
         1007(b)(3).
         The debtor(s) having failed to pay the filing fee as ordered by the court.
         The debtor(s) having failed to timely file the schedules and statements required by Fed. R. Bankr. P. 1007.
         The debtor(s) having failed to timely file a Chapter 13 plan as required by Fed. R. Bankr. P. 3015.
         The debtor(s) having failed to timely submit the Statement of Social Security Number as required by Fed. R.
         Bankr. P. 1007(f).
         The individual debtor(s) having failed to file a Statement of Your Current Monthly Income and any additional
         forms as required by Fed. R. Bankr. P. 1007.
         The debtor(s) having failed to file a Declaration of Evidence of Employer's Payments as required by Local
         Bankruptcy Rule 1007−1.
         The debtor(s) having failed to file a Declaration Under Penalty of Perjury for Debtors Without an Attorney as
         required by Local Bankruptcy Rule 1007−1.
         The debtor(s) having failed to appear and be examined at the meeting of creditors as required by 11 U.S.C. §
         341.
         After an Order to Show Cause why this case should not be dismissed was issued.
         The trustee having moved to dismiss this case.
         The debtor(s) having moved to dismiss this case.
         The debtor(s) having failed to timely file all required Official Forms as indicated by the court.




                                             −− Order continued on 2nd page −−




     Case 2:19-bk-10392-BKM Doc 9 Filed 09/06/19 Entered 09/08/19 21:46:30                                      Desc
                         Imaged Certificate of Notice Page 2 of 3
   IT IS ORDERED that the above−captioned case be dismissed. Jurisdiction is retained over any matters arising
under 11 U.S.C. § 110.

   IT IS FURTHER ORDERED that any pending hearings, including any final hearing set on a motion for relief from
the automatic stay are vacated.
    IT IS FURTHER ORDERED that if the debtor wishes to reinstate this case, a motion for reinstatement must be
filed setting forth the reasons for the request.

   IT IS FURTHER ORDERED that even though this case has been dismissed, debtor(s) is/are required to pay all
outstanding fees due and owing to the court.

   IT IS FURTHER ORDERED that the Court shall not consider a motion for reinstatement of the case unless all fees
are paid in full or all required documents are filed.

   NOTICE IS ALSO GIVEN that the order was entered on the docket this date.

Date: September 6, 2019                                  BY THE COURT



Address of the Bankruptcy Clerk's Office:                HONORABLE Brenda K. Martin
U.S. Bankruptcy Court, Arizona                           United States Bankruptcy Judge
230 North First Avenue, Suite 101
Phoenix, AZ 85003−1727
Telephone number: (602) 682−4000
www.azb.uscourts.gov




    Case 2:19-bk-10392-BKM Doc 9 Filed 09/06/19 Entered 09/08/19 21:46:30                               Desc
                        Imaged Certificate of Notice Page 3 of 3
